     Case 19-41008-elm13 Doc 14 Filed 03/23/19                            Entered 03/23/19 12:28:56             Page 1 of 19
Allmand Law Firm, PLLC
860 Airport Freeway, Suite 401
Hurst, TX 76054



Bar Number: 24027134
Phone: (214) 265-0123

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: James Eric Johnson                         xxx-xx-2773             §          Case No:     19-41008-13
       4036 Reed Street                                                   §
                                                                                     Date:        3/8/2019
       Fort Worth, TX 76119                                               §
                                                                          §          Chapter 13
                                                                          §

      Sheneva Faye Johnson                        xxx-xx-1515
      4036 Reed Street
      Fort Worth, TX 76119



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $790.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $47,400.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
     Case 19-41008-elm13 Doc 14 Filed 03/23/19                             Entered 03/23/19 12:28:56                 Page 2 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $790.00       per month, months    1       to   60    .

          For a total of    $47,400.00      (estimated " Base Amount ").
          First payment is due      4/7/2019        .

          The applicable commitment period ("ACP") is        60   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                     Allmand Law Firm, PLLC             , total:        $3,700.00     ;
      $231.00   Pre-petition;             $3,469.00     disbursed by the Trustee.




                                                                  Page 2
     Case 19-41008-elm13 Doc 14 Filed 03/23/19                            Entered 03/23/19 12:28:56               Page 3 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Exeter Finance Corp                                $10,937.00          $8,225.00       6.50%                                          Pro-Rata
2013 KIA Optima (approx. 106,000 miles)

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

OneMain Financial                                                     $13,785.83       6.50%                                          Pro-Rata
2008 Dodge Avenger (approx. 166,000 miles)

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
     Case 19-41008-elm13 Doc 14 Filed 03/23/19                           Entered 03/23/19 12:28:56               Page 4 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Regional Acceptance Co                                       2013 Audi Q5 (approx. 46,000 miles)                               $25,447.28
Tarrant County Tax Assessor                                  4036 Reed Street Fort Worth, TX 76119                                 $979.63

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                        $10,000.00       Month(s) 1-56                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
1st American                                                        $244.00
Ad Astra Recovery                                                 $1,120.00
Ad Astra Recovery                                                   $866.00
Atlas Credit                                                        $573.99
Atlas Credit Co, Inc                                                $730.00
Build Card                                                          $506.00
Capital One                                                         $192.00
Capital One                                                         $197.91
Cba Collection Bureau                                               $438.00
Clinical Pathology Lab.                                              $14.50
Clinical Pathology Laboratories, Inc                                 $14.50
Colonial Finance                                                    $480.00

                                                                Page 4
     Case 19-41008-elm13 Doc 14 Filed 03/23/19      Entered 03/23/19 12:28:56       Page 5 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

Commonwealth Financial Systems                $105.00
Continental Finance Co                        $681.00
Covington Credit/smc                          $381.00
Credence Resource Management                $1,193.00
Credit One Bank                               $485.00
Credit Systems International, Inc             $538.00
Credit Systems International, Inc             $122.00
Credit Systems International, Inc             $112.00
Credit Systems International, Inc             $104.00
Credit Systems International, Inc                $95.00
Credit Systems International, Inc                $50.00
Credit Systems International, Inc                $50.00
Credit Systems International, Inc                $50.00
Credit Systems International, Inc                $40.00
Credit Systems International, Inc                $30.00
Credit Systems International, Inc                $30.00
Credit Systems International, Inc                $28.00
Credit Systems International, Inc                $24.00
Credit Systems International, Inc                $24.00
Credit Systems International, Inc                $19.00
Credit Systems International, Inc                $15.00
Debt Recovery Solution                        $102.00
Dfas-cl Indianapolis                          $474.00
Emblem/atlanticus                             $129.00
ERC/Enhanced Recovery Corp                    $214.00
Exeter Finance Corp                         $2,712.00 Unsecured portion of the secured debt (Bifurcated)
Fed Loan Services                           $6,005.55
FedLoan Servicing                           $6,185.00
First Premier Bank                            $792.00
First Premier Bank                            $708.00
First Premier Bank                            $538.00
First Premier Bank                            $503.00
First Premier Bank                            $499.50
First Premier Bank                            $734.67
FirstLoan.com                                 $300.00
Fort Worth Finance                            $335.00
Genesis Bc/celtic Bank                        $301.00
Gold Star Finance                             $738.00
I C System Inc                                $944.00
I C System Inc                                $198.72
Master Finance                                $420.00
Master Finance                                $819.71
Medical Clinic of North Texas PLLC               $30.00
Medical Clinic of North Texas PLLC               $30.00
Merrick Bank/CardWorks                      $1,132.00


                                           Page 5
     Case 19-41008-elm13 Doc 14 Filed 03/23/19                         Entered 03/23/19 12:28:56           Page 6 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

MidAmerica Bank & Trust Company                                   $261.00
MidAmerica Bank & Trust Company                                   $250.00
Omega Rms                                                       $1,272.00
Progressive Leasing                                               $170.08
Santander Consumer USA                                         $13,374.00
System                                                            $198.72
Texan Credit                                                    $1,021.00
Texan Credit Corp                                                 $911.88
Texas Trust Credit Uni                                            $104.00
Texas Trust Credit Uni                                            $911.88
Total                                                             $291.33
United Revenue Corp                                                $94.00
United Revenue Corp                                                $77.00
United Revenue Corp                                                $77.00
United Revenue Corp                                                $77.00
United Revenue Corp                                                $73.00
United Revenue Corp                                                $63.00
United Revenue Corp                                                $63.00
United Revenue Corp                                                $63.00
United Revenue Corp                                                $52.00
United Revenue Corp                                                $52.00
United Revenue Corp                                                $52.00
United Revenue Corp                                                $52.00
United Revenue Corp                                                $52.00
Usaa Federal Savings Bank                                         $236.00
USMD                                                               $30.00
World Finance                                                     $475.64
World Finance                                                     $475.64

TOTAL SCHEDULED UNSECURED:                                     $55,228.22
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     6%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                  § 365 PARTY                      ASSUME/REJECT        CURE AMOUNT        TERM (APPROXIMATE)      TREATMENT
                                                                                            (MONTHS __ TO __)
Genesis Fin/Jareds                                Assumed                          $0.00
Progressive Leasing                               Assumed                        $170.08      Direct Pay

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.




                                                              Page 6
        Case 19-41008-elm13 Doc 14 Filed 03/23/19                           Entered 03/23/19 12:28:56                Page 7 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.




                                                                   Page 7
     Case 19-41008-elm13 Doc 14 Filed 03/23/19                              Entered 03/23/19 12:28:56                Page 8 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."




                                                                   Page 8
     Case 19-41008-elm13 Doc 14 Filed 03/23/19                             Entered 03/23/19 12:28:56                Page 9 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.




                                                                  Page 9
     Case 19-41008-elm13 Doc 14 Filed 03/23/19                           Entered 03/23/19 12:28:56                 Page 10 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.




                                                                 Page 10
    Case 19-41008-elm13 Doc 14 Filed 03/23/19                       Entered 03/23/19 12:28:56   Page 11 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                             Page 11
    Case 19-41008-elm13 Doc 14 Filed 03/23/19                          Entered 03/23/19 12:28:56                Page 12 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Weldon Reed Allmand
Weldon Reed Allmand, Debtor's(s') Attorney                                Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Weldon Reed Allmand                                                   24027134
Weldon Reed Allmand, Debtor's(s') Counsel                                 State Bar Number




                                                               Page 12
      Case 19-41008-elm13 Doc 14 Filed 03/23/19                           Entered 03/23/19 12:28:56                    Page 13 of 19
Allmand Law Firm, PLLC
860 Airport Freeway, Suite 401
Hurst, TX 76054



Bar Number: 24027134
Phone: (214) 265-0123
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: James Eric Johnson                          xxx-xx-2773      §      CASE NO: 19-41008-13
       4036 Reed Street                                             §
       Fort Worth, TX 76119                                         §
                                                                    §
                                                                    §

        Sheneva Faye Johnson                       xxx-xx-1515
        4036 Reed Street
        Fort Worth, TX 76119




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       3/8/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $790.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $78.50                              $79.00
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $98.70                               $0.00

 Subtotal Expenses/Fees                                                                         $182.20                               $79.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $607.80                              $711.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Exeter Finance Corp                  2013 KIA Optima (approx. 106,000 miles)
                                                                           $10,937.00        $8,225.00           1.25%                $102.81
 OneMain Financial                    2008 Dodge Avenger (approx. 166,000$13,785.83
                                                                           miles)            $3,475.00           1.25%                 $43.44

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $146.25

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-41008-elm13 Doc 14 Filed 03/23/19                          Entered 03/23/19 12:28:56                 Page 14 of 19
Case No:     19-41008-13
Debtor(s):   James Eric Johnson
             Sheneva Faye Johnson

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $146.25
      Debtor's Attorney, per mo:                                                                                                $461.55
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $146.25
      Debtor's Attorney, per mo:                                                                                                $564.75
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         3/20/2019

 /s/ Weldon Reed Allmand
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
      Case 19-41008-elm13 Doc 14 Filed 03/23/19                         Entered 03/23/19 12:28:56        Page 15 of 19
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: James Eric Johnson                                                       CASE NO.     19-41008-13
                                    Debtor


          Sheneva Faye Johnson                                                    CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on March 21, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Weldon Reed Allmand
                                Weldon Reed Allmand
                                Bar ID:24027134
                                Allmand Law Firm, PLLC
                                860 Airport Freeway, Suite 401
                                Hurst, TX 76054
                                (214) 265-0123



1st American                                     Atlas Credit Co, Inc                        Capital One
xxxxxxxxx9602                                    xxxxxxxx3008                                xxxx-xxxx-xxxx-5346
2019 8th Ave                                     Attn: Bankruptcy                            PO Box 60599
Fort Worth, TX 76110                             914 W Front St                              City of Industry, CA 91716
                                                 Tyler, TX 75702


Ad Astra Recovery                                Attorney General of Texas                   Cba Collection Bureau
xxx5331                                          Bankruptcy Collection Division              xxxx2568
7330 West 33rd Street North                      PO Box 12017                                Attn: Bankruptcy
Suite 118                                        Austin, TX 78711                            PO Box 100039
Wichita, KS 67205                                                                            Kennesaw, GA 30156


Ad Astra Recovery                                Build Card                                  Clinical Pathology Lab.
xxx2996                                          xxxxxxxxxxxx4071                            xxxx8786
7330 West 33rd Street North                      Attn: Bankruptcy                            P.O. Box 141669
Suite 118                                        PO Box 9203                                 Austin, TX 78714-1669
Wichita, KS 67205                                Old Bethpage, NY 11804


Atlas Credit                                     Capital One                                 Clinical Pathology Laboratories, Inc
4843                                             xxxxxxxxxxxx5346                            xxxx8786
1715 W. Berry ST                                 Attn: Bankruptcy                            Po Box 141669
Fort Worth, TX 76110                             PO Box 30285                                Austin, TX 78714
                                                 Salt Lake City, UT 84130
      Case 19-41008-elm13 Doc 14 Filed 03/23/19                         Entered 03/23/19 12:28:56             Page 16 of 19
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: James Eric Johnson                                                            CASE NO.     19-41008-13
                                      Debtor


          Sheneva Faye Johnson                                                         CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                        (Continuation Sheet #1)

Colonial Finance                                   Credit Systems International, Inc              Credit Systems International, Inc
xxxxxxx0001                                        xxxxx5075                                      xxxxx7708
2721 8Th Ave Suite 103                             Attn: Bankruptcy                               Attn: Bankruptcy
Fort Worth, TX 76110                               PO Box 1088                                    PO Box 1088
                                                   Arlington, TX 76004                            Arlington, TX 76004


Commonwealth Financial Systems                     Credit Systems International, Inc              Credit Systems International, Inc
xxxxxxx60N1                                        xxxxx3674                                      xxxxx5986
Attn: Bankruptcy                                   Attn: Bankruptcy                               Attn: Bankruptcy
245 Main Street                                    PO Box 1088                                    PO Box 1088
Dickson City, PA 18519                             Arlington, TX 76004                            Arlington, TX 76004


Continental Finance Co                             Credit Systems International, Inc              Credit Systems International, Inc
xxxxxxxxxxxx1623                                   xxxxx6258                                      xxxxx1307
PO Box 8099                                        Attn: Bankruptcy                               Attn: Bankruptcy
Newark, DE 19714                                   PO Box 1088                                    PO Box 1088
                                                   Arlington, TX 76004                            Arlington, TX 76004


Covington Credit/smc                               Credit Systems International, Inc              Credit Systems International, Inc
xxxxxxxxxxx9210                                    xxxxx1508                                      xxxxx4593
701 W Berry St Ste 109                             Attn: Bankruptcy                               Attn: Bankruptcy
Ft Worth, TX 76110                                 PO Box 1088                                    PO Box 1088
                                                   Arlington, TX 76004                            Arlington, TX 76004


Credence Resource Management                       Credit Systems International, Inc              Credit Systems International, Inc
xxxxx9267                                          xxxxx5729                                      xxxxx2943
PO Box 2300                                        Attn: Bankruptcy                               Attn: Bankruptcy
Southgate, MI 48195                                PO Box 1088                                    PO Box 1088
                                                   Arlington, TX 76004                            Arlington, TX 76004


Credit One Bank                                    Credit Systems International, Inc              Credit Systems International, Inc
xxxxxxxxxxxx5526                                   xxxxx2150                                      xxxxx3041
ATTN: Bankruptcy Department                        Attn: Bankruptcy                               Attn: Bankruptcy
PO Box 98873                                       PO Box 1088                                    PO Box 1088
Las Vegas, NV 89193                                Arlington, TX 76004                            Arlington, TX 76004


Credit Systems International, Inc                  Credit Systems International, Inc              Credit Systems International, Inc
xxxxx2303                                          xxxxx5582                                      xxxxx9796
Attn: Bankruptcy                                   Attn: Bankruptcy                               Attn: Bankruptcy
PO Box 1088                                        PO Box 1088                                    PO Box 1088
Arlington, TX 76004                                Arlington, TX 76004                            Arlington, TX 76004
      Case 19-41008-elm13 Doc 14 Filed 03/23/19                       Entered 03/23/19 12:28:56        Page 17 of 19
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: James Eric Johnson                                                      CASE NO.     19-41008-13
                                      Debtor


          Sheneva Faye Johnson                                                   CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #2)

Credit Systems International, Inc                  FedLoan Servicing                        First Premier Bank
xxxxx2113                                          xxxxxxxxxxxxx0001                        xxxx-xxxx-xxxx-1648
Attn: Bankruptcy                                   Attn: Bankruptcy                         P.O. Box 5519
PO Box 1088                                        PO Box 69184                             Sioux Falls, SD 57117-5179
Arlington, TX 76004                                Harrisburg, PA 17106


Debt Recovery Solution                             First American Finance                   FirstLoan.com
xxxxxxxxxxxx8972                                   1801 W. Berry                            P.O. Box 14504
Attn: Bankruptcy                                   Ft. Worth, TX 76110                      Santa Rosa, CA 95402
6800 Jericho Turnpike Suite 113E
Syosset, NY 11791


Dfas-cl Indianapolis                               First Premier Bank                       Fort Worth Finance
xxxxx2773                                          xxxx-xxxx-xxxx-6207                      xxx3-001
Attn: Customer Service Dept 3300                   PO Box 5529                              1807 W Berry
8899 E 56 St                                       Sioux Falls, SD 57117                    Fort Worth, TX 76110
Indianapolis, IN 46249


Emblem/atlanticus                                  First Premier Bank                       Genesis Bc/celtic Bank
xxxxxxxxxxxx7569                                   xxxx-xxxx-xxxx-1648                      xxxxxxxxxxxx5820
Pob 105555                                         PO Box 5529                              Attn: Bankruptcy
Atlanta, GA 30348                                  Sioux Falls, SD 57117                    268 South State Street Ste 300
                                                                                            Salt Lake City, UT 84111


ERC/Enhanced Recovery Corp                         First Premier Bank                       Genesis Financial/Jared
xxxxx5447                                          xxxxxxxxxxxx2858                         xxxxxxxxxxxx0587
Attn: Bankruptcy                                   PO Box 5529                              Genesis FS Card Services
8014 Bayberry Road                                 Sioux Falls, SD 57117                    PO Box 4477
Jacksonville, FL 32256                                                                      Beaverton, OR 97076


Exeter Finance Corp                                First Premier Bank                       Gold Star Finance
xxxxxxxxxxxxx1001                                  xxxxxxxxxxxx0902                         xxxx-xx5-1NL
Attn: Officer or Managing Agent                    PO Box 5529                              1604 W Berry
PO Box 166008                                      Sioux Falls, SD 57117                    Fort Worth, Tx76110
Irving, TX 75016


Fed Loan Services                                  First Premier Bank                       I C System Inc
P.O Box 69184                                      xxxx-xxxx-xxxx-0902                      xxxxxxx9001
Harrisburg, PA 17106-9184                          PO Box 5529                              Attn: Bankruptcy
                                                   Sioux Falls, SD 57117-5529               PO Box 64378
                                                                                            St Paul, MN 55164
      Case 19-41008-elm13 Doc 14 Filed 03/23/19                        Entered 03/23/19 12:28:56            Page 18 of 19
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: James Eric Johnson                                                          CASE NO.     19-41008-13
                                      Debtor


          Sheneva Faye Johnson                                                       CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #3)

I C System Inc                                     Merrick Bank/CardWorks                       Santander Consumer USA
xxxxxxxx2-1-29                                     xxxxxxxxxxxx0078                             xxxxxxxxxxxxx1000
Attn: Bankruptcy                                   Attn: Bankruptcy                             Attn: Bankruptcy
PO Box 64378                                       PO Box 9201                                  PO Box 961245
St Paul, MN 55164                                  Old Bethpage, NY 11804                       Fort Worth, TX 76161


Internal Revenue Service                           MidAmerica Bank & Trust Company              System
Centralized Insolvency Operations                  xxxxxxxxxxxx7254                             xxxxx5525
PO Box 7346                                        Attn: Bankruptcy                             P.O Box 64437
Philadelphia, PA 19101-7346                        216 West Second St                           St. Pau, MN 55164-0437
                                                   Dixon, MO 65459


Internal Revenue Service                           MidAmerica Bank & Trust Company              Tarrant County Tax Assessor
Centralized Insolvency Operations                  xxxxxxxxxxxx5719                             Attn: Officer or Managing Agent
PO Box 21126                                       Attn: Bankruptcy                             100 E. Weatherford
Philadelphia, PA 19114                             216 West Second St                           Fort Worth, TX 76196
                                                   Dixon, MO 65459


James Eric Johnson                                 Omega Rms                                    Texan Credit
4036 Reed Street                                   xx3492                                       xxxxxxxxxxxxxx6154
Fort Worth, TX 76119                               7505 W Tiffany Springs Parkway               Po Box 130
                                                   Kansas City, MO 64153                        Timpson, TX 75975



Master Finance                                     OneMain Financial                            Texan Credit Corp
157                                                xxxxxxxxxxxx7319                             xxxxx4484
1326 North York Street                             Attn: Officer or Managing Agent              1615 W. Berry Street
Muskogee, Ok 74403                                 601 NW 2nd Street                            Fort Worth, TX 76110
                                                   Evansville, IN 47708


Master Finance                                     Progressive Leasing                          Texas Alcoholic Beverage Comm
2381 S Collins St                                  xxxx0878                                     Licences and Permits Division
Arlington, TX 76014                                PO BOX 43110                                 P.O. Box 13127
                                                   Salt Lake City, UT 84141-3110                Austin, TX 78711-3127



Medical Clinic of North Texas PLLC                 Regional Acceptance Co                       Texas Trust Credit Uni
xx7162                                             xxxx8001                                     xxxxxxxxxxxxx0301
P.O. Box 580199                                    Attn: Officer or Managing Agent              1900 Country Club Lane
Charlotte, NC 28258                                PO Box 1487                                  Mansfield, TX 76063
                                                   Wilson, NC 27894
      Case 19-41008-elm13 Doc 14 Filed 03/23/19                    Entered 03/23/19 12:28:56         Page 19 of 19
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: James Eric Johnson                                                   CASE NO.     19-41008-13
                                   Debtor


          Sheneva Faye Johnson                                                CHAPTER      13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #4)

Texas Trust Credit Uni                          United Revenue Corp                      United Revenue Corp
1113                                            xxx6655                                  xxx8223
1615 W. Berry                                   204 Billings St                          204 Billings St
Fort Worth, TX 76110                            Suite 120                                Suite 120
                                                Arlington, TX 76010                      Arlington, TX 76010


Tim Truman                                      United Revenue Corp                      United Revenue Corp
Standing Chapter 13 Trustee                     xxx4250                                  xxx7841
6851 N.E Loop 820 Suit 300                      204 Billings St                          204 Billings St
North Richland Hills, TX 76180                  Suite 120                                Suite 120
                                                Arlington, TX 76010                      Arlington, TX 76010


Total                                           United Revenue Corp                      United States Attorney - NORTH
xxxx-xxxx-7254                                  xxx5385                                  3rd Floor, 1100 Commerce St.
PO Box 631                                      204 Billings St                          Dallas, TX 75242
Amarillo, TX 79105                              Suite 120
                                                Arlington, TX 76010


United Revenue Corp                             United Revenue Corp                      US Attorney General
xxx5905                                         xxx1565                                  US Department of Justice
204 Billings St                                 204 Billings St                          950 Pennsylvania Ave, NW
Suite 120                                       Suite 120                                Washington, DC 20530
Arlington, TX 76010                             Arlington, TX 76010


United Revenue Corp                             United Revenue Corp                      Usaa Federal Savings Bank
xxx2319                                         xxx9631                                  xxxxxxxxxxx9118
204 Billings St                                 204 Billings St                          Attn: Bankruptcy
Suite 120                                       Suite 120                                10750 McDermott Freeway
Arlington, TX 76010                             Arlington, TX 76010                      San Antonio, TX 78288


United Revenue Corp                             United Revenue Corp                      USMD
xxx2996                                         xxx7628                                  xx7162
204 Billings St                                 204 Billings St                          PO Box 580199
Suite 120                                       Suite 120                                Charlotte, NC 28258
Arlington, TX 76010                             Arlington, TX 76010


United Revenue Corp                             United Revenue Corp                      World Finance
xxx8764                                         xxx8224                                  x8000
204 Billings St                                 204 Billings St                          1601 W. Berry Street, Sutie 201
Suite 120                                       Suite 120                                Fort Worth, TX 76110
Arlington, TX 76010                             Arlington, TX 76010
